—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice to issue a written decision on the petitioner’s motions to set aside the verdict in the *547matter entitled People v Mercado pending in the Supreme Court, Richmond County, under Indictment No. 172/98, and application for poor person relief.Ordered that the application for poor person relief is granted; and it is further,Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. O’Brien, J. P., Thompson, Krausman and Luciano, JJ., concur.